DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI (Fig. 15) in the reply filed on November 30, 2020 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elected Species II-IV (Figs. 10-13), there being no allowable generic or linking claim.  Claims 15 and 17 are withdrawn since they are directed to non-elected Species II (Figs. 10, 11).
Additionally, the Examiner acknowledges that claims 5-7, 21-22, and 25-29 are canceled.
	Claim Objections
Claims 23-24 are objected to because of the following informalities:  Claims 23 depends on canceled Claim 21.  Appropriate correction is required.
	For purposes of examination, Claim 23 depends on claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-2, 4, 8-13, 19-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellogg et al. (U.S. 9,852,889).
	Referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising:  a chuck stage 114, 224 having an upper surface dedicated to support a substrate 120 thereon, and including a lower electrode (col. 4, lines 61-63); an upper electrode 121 disposed over the chuck stage (Fig. 2B, col. 5, lines 64-67); an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) configured to produce a first signal, a second signal and a third signal of respective frequencies different from each other and operatively connected to the upper electrode or the lower electrode 114, 224 (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41); a dielectric ring 112 extending around the chuck stage (Fig. 2B, col. 4, lines 64-67); an edge electrode 202 disposed within the dielectric ring (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 connected to the edge electrode, wherein the resonance circuit includes:  a filter circuit 208 which allows only the third signal among the first, second and third signals to pass from the filter circuit (Fig. 2B, col. 8, lines 13-16) and a series resonance circuit 207 connected in series with the filter circuit and having a coil and a grounded variable capacitor connected in series to the coil (col. 8, lines 1-6).
With respect to claim 2, the plasma processing equipment of Kellogg et al. further includes wherein the filter circuit 208 comprises a first parallel resonance circuit including a coil and a capacitor connected in parallel to each other (col. 6, lines 49-51, col. 7, line 67-col. 8, line 1).

With respect to claim 8, referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising; a process chamber 104 (Fig. 1, col. 4, lines 47-50); a substrate support 114, 224 disposed inside the process chamber, the substrate support having an upper surface dedicated to support a substrate 120 thereon (col. 4, lines 61-63); a lower electrode 114, 224 integral with the substrate support (col. 4, lines 61-63); an upper electrode 121 disposed in an upper part of the process chamber above the upper surface of the substrate support and constituting a plasma source with the lower electrode (Fig. 2B, col. 5, lines 64-67); an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) connected to one of said lower and upper electrodes 114, 224 and configured to generate signals at a plurality of different frequencies (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41); edge ring structure 110, 228 circumjacent the upper surface of the substrate support (Fig. 2B, col. 4, lines 56-61); a dielectric ring 112 on which the edge ring structure is disposed (Fig. 2B, col. 4, lines 64-67); an edge electrode 202 disposed within the dielectric ring with the dielectric ring interposed between the edge electrode and the edge ring structure (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 disposed outside the process chamber and electrically connected to the edge electrode, wherein the resonance circuit includes:  a filter circuit 208 that selectively allows signals of one of said frequencies to be transmitted in the resonance circuit (Fig. 2B, col. 8, lines 13-16), and a series resonance circuit 207 connected in series with the filter circuit, the series resonant circuit having a coil and a grounded variable capacitor connected in series with the coil (col. 8, lines 1-6).

With respect to claim 10, the plasma processing equipment of Kellogg et al. further comprising a matcher 113 connecting the AC power supply to said one of the lower electrode and the upper electrode (col. 5, lines 17-19).
With respect to claim 11, the plasma processing equipment of Kellogg et al. further includes wherein the filter circuit 208 allows only the third signal among the first, second and third signals to pass, and the third frequency is lower than each of the first frequency and the second frequency (Fig. 2B, col. 8, lines 13-16).
With respect to claim 12, the plasma processing equipment of Kellogg et al. further comprising:  a controller operatively connected to the grounded variable capacitor and operable to adjust the capacitance of the grounded variable capacitor (i.e. modify impedance of plasma to control the directionality of the ion flux, capacitance of the variable is changed to modify impedance, and a controller is used to control various components, Fig. 2B, col. 7, line 59-col. 8, line 23, col. 16, line 52-col. 17, line 4).
With respect to claim 13, the plasma processing equipment of Kellogg et al. further includes wherein the edge ring structure comprises a first edge ring 110 and a second 
With respect to claim 19, the plasma processing equipment of Kellogg et al. further includes wherein the first edge ring and the second edge ring each comprise at least one material selected from the group consisting of Si, SiC, SiO2, AIN, A12O3 and ZrO2 (col. 5, lines 3-6, col. 7, lines 23-26).
With respect to claim 20,  Referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising:  a chuck stage 114, 224 having an upper surface dedicated to support a substrate 120 thereon, and including a lower electrode (col. 4, lines 61-63); a gas feeder 121 that supplies gas toward the chuck stage, the gas feeder including an upper electrode disposed above the upper surface the chuck stage and constituting a plasma source with the lower electrode (col. 5, lines 59-67);  an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) configured to produce a first signal, a second signal and a third signal of respective frequencies different from each other and operatively connected to the upper electrode or the lower electrode (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41); a dielectric ring 112 extending around a lower part of the chuck stage (Fig. 2B, col. 4, lines 64-67); edge ring structure 110, 228 disposed on the dielectric ring and extending around an upper part of the chuck stage (Fig. 2B, col. 4, lines 56-61); an edge electrode 202 within the dielectric ring (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 electrically connected to the edge electrode, wherein the resonance circuit includes:  a filter circuit 208 which that selectively allows only the third signal among the first, second and third signals to pass (Fig. 2B, col. 8, lines 13-16), and a series resonance circuit connected in series 
With respect to claim 23, the plasma processing equipment of Kellogg et al. further includes wherein the dielectric ring 112 has a lateral dielectric ring section in contact with a side surface of the chuck stage 114, and a lower dielectric ring section in contact with a lower surface of the chuck stage 224, and the edge electrode 202is located inside the lateral dielectric ring section (Fig. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Forster et al. (U.S. 8,920,611).

Kellogg et al. is silent on wherein the filter circuit comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other.
Referring to column 5, lines 4-57, Forster et al. teach that it is conventionally known in the art to have a filter circuit arrangement wherein the filter circuit 152 comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other in order for each parallel resonance circuit to filter a specific frequency band.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the filter circuit of Kellogg et al. with a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other as taught by Forster et al. since it is an alternate and conventional arrangement that would filter a specific frequency band.  The resulting modified apparatus of Kellogg et al. in view of Forster et al. would yield the filter circuit comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other.

s 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Wu et al. (U.S. 2017/01865590).
The teachings of Kellogg et al. have been discussed above.
Kellogg et al. fail to teach a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage.
Referring to Figure 2 and paragraph [0035], Wu et al. teach a plasma processing equipment wherein a thermal pad 91 contacts a lower part of an edge ring 50 and a thermally conductive electrode 92 is located on a lower surface of the chuck stage 30 in order to provide a superior heat conducting path to reduce the heat from the edge ring during plasma processing (par.[0013]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Kellogg et al. with a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage as taught by Wu et al. in order to provide a superior heat conducting path to reduce the heat from the edge ring during plasma processing.  The resulting modified apparatus of Kellogg et al. in view of Wu et al. would yield a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage, and the thermally conductive electrode is in contact with the lower dielectric ring section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marakhtanov et al.’ 891 a series resonance circuit connected in series with a filter circuit connected to an edge electrode.  Mori et al.’550 and Koshimizu et al.’221 teach a series resonance circuit connected in series with a filter circuit.  Gu et al.’238, Aramaki et al.’404 and Ohmoto et al.’716 teach a resonance circuit connected to an edge electrode.  Marakhtanov et al.’567 teach a resonance circuit for multiple RF frequencies. Maeda et al.’293 teach a filter circuit connected to an edge electrode.  Collins et al.’803 teach a controller connected to a variable capacitor.  Dhindsa et al.’744, Shim et al.’304, and Dhindsa et al.’938 teach a combination of an edge ring structure, a dielectric ring and an edge electrode. Miyagawa et al.’207, Oyabu et al.’746, and Kobayashi et al.’512 teach thermal pads. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716